RCM Technologies, Inc. Tel:856.356.4500 Corporate Contacts: 2500 McClellan Avenue Fax: 856.356.4600 Leon Kopyt Pennsauken, NJ 08109 info@rcmt.com Chairman, President & CEO www.rcmt.com Kevin D. Miller Chief Financial Officer P R E S SR E L E A S E RCM TECHNOLOGIES, INC. ANNOUNCES RESULTS FOR THE THIRTEEN AND TWENTY-SIX WEEK PERIODS ENDED JULY 2, 2011 Pennsauken, NJ – August 9, 2011 RCM Technologies, Inc. (NASDAQ: RCMT) today announced financial results for the thirteen and twenty-six week periods ended July 2, 2011. The Company announced revenues of $36.5million for the thirteen week period ended July 2, 2011, decreased from $42.8million for the thirteen week period ended July 3, 2010 (comparable prior year period).The Company had operating income of $2.0 million for the thirteen week period ended July 2, 2011 as compared to $2.8 million for the comparable prior year period.Net income for the thirteen week period ended July 2, 2011 was $1.2 million, or $0.09 per diluted share, as compared to net income of $1.7 million, or $0.13 per diluted share, for the comparable prior year period. The Company announced revenues of $75.2million for the twenty-six week period ended July 2, 2011, decreased from $88.1million for the twenty-six week period ended July 3, 2010 (comparable prior year period).The Company had operating income of $4.1 million for the twenty-six week period ended July 2, 2011 as compared to $4.9 million for the comparable prior year period.Income from continuing operations was $2.4 million, or $0.18 per diluted share, for the twenty-six week period ended July 2, 2011, as compared to income from continuing operations of $4.1 million, or $0.31 per diluted share, for the comparable prior year period.Net income for the twenty-six week period ended July 2, 2011 was $2.4 million, or $0.18 per diluted share, as compared to net income of $3.5 million, or $0.27 per diluted share, for the comparable prior year period.During the twenty-six week period ended July 3, 2010, the Company recognized a tax benefit of $1.1 million due to a 2010 tax deduction for goodwill and intangible assets associated with a closed subsidiary whose results are classified as discontinued operations. The Company recognized an impairment of the goodwill and intangible assets associated with this subsidiary in its 2008 consolidated financial statements. Leon Kopyt, Chairman and CEO of RCM, commented: “Both our Engineering and Specialty Healthcare segments are performing in line with the Company’s expectations. We are of course disappointed with the revenues generated by our Information Technology segment. However, we are committed to improving our sales productivity and are intensifying our efforts and organizational discipline in upgrading sales personnel as well as pipeline volume and velocity.” About RCM RCM Technologies, Inc. is a premier provider of business and technology solutions designed to enhance and maximize the operational performance of its customers through the adaptation and deployment of advanced information technology and engineering services.RCM is an innovative leader in the delivery of these solutions to commercial and government sectors.RCM is also aprovider of specialty healthcare services to major health care institutions and educational facilities.RCM’s offices are located in major metropolitan centers throughout North America and Europe.Additional information can be found at www.rcmt.com. The Statements contained in this release that are not purely historical are forward-looking statements within the Private Securities Litigation Reform Act of 1995 and are subject to various risks, uncertainties and other factors that could cause the Company's actual results, performance or achievements to differ materially from those expressed or implied by such forward-looking statements.These statements often include words such as “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” “believe,” “plan,” “seek,” “could,” “should” or similar expressions.These statements are based on assumptions that we have made in light of our experience in the industry, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate in these circumstances.Forward looking statements include, but are not limited to, those relating to demand for the Company’s services, expected demand for our services and expectations regarding our revenues, the Company's ability to continue to utilize goodwill, to continue to increase gross margins, to achieve and manage growth, to develop and market new applications and services, risks relating to the acquisition and integration of acquired businesses, the ability of the Company to consummate acquisitions as to which it executes non-binding letters of intent, demand for new services and applications, timing of demand for services, industry strength and competition and general economic factors.Investors are directed to consider such risks, uncertainties and other factors described in documents filed by the Company with the Securities and Exchange Commission. Tables to Follow RCM Technologies, Inc. Condensed Consolidated Statements of Income (Unaudited) (In Thousands, Except Per Share Amounts) Thirteen Week Periods Ended July 2, 2011 July 3, 2010 Revenues Cost of services Gross profit Selling, general and administrative Depreciation and amortization Operating income Other income, net 24 6 Income from continuing operations before income taxes Income tax expense from continuing operations Income from continuing operations Income from discontinued operations, net of taxes - 68 Net income Diluted net earnings per share data: Net income and income from continuing operations Twenty-Six Week Periods Ended July 2, 2011 July 3, 2010 Revenues Cost of services Gross profit Selling, general and administrative Depreciation and amortization Operating income Other income (expense), net 3 ) Income from continuing operations before income taxes Income tax expense from continuing operations Income from continuing operations Loss from discontinued operations, net of taxes - ) Net income Diluted net earnings per share data: Income from continuing operations Loss from discontinued operations, net of taxes - ) Net income RCM Technologies, Inc. Summary Consolidated Selected Balance Sheet Data (In Thousands) July 2, January 1, Cash and cash equivalents Accounts receivable, net Total current assets Goodwill and intangible assets Total assets Total current liabilities Total liabilities Stockholders’ equity Stockholder’s equity, per diluted share Stockholder’s equity less goodwill and intangible assets Stockholder’s equity less goodwill and intangible assets, per diluted share RCM Technologies, Inc. Condensed Cash (Used in) Provided by Operating Activities (Unaudited) (In Thousands) Thirteen Week Periods Ended July 2, July 3, Net income Adjustments to reconcile net income to cash (used in) provided by operating activities Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) ) Accrued payroll and related costs ) ) Income taxes payable ) Total adjustments ) Cash (used in) provided by operating activities ) Twenty-Six Week Periods Ended July 2, July 3, Net income Adjustments to reconcile net income to cash (used in) provided by operating activities Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) Accrued payroll and related costs ) Income taxes payable ) Total adjustments ) Cash (used in) provided by operating activities )
